CALYPSO WIRELESS, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT

("Agreement"), effective as of September 1, 2005, by and between CALYPSO
WIRELESS, INC., a Delaware corporation ("CALYPSO"), and CRISTIAN C. TURRINI (the
"Executive").



WHEREAS,

CALYPSO has experienced considerable success in the business of designing,
engineering, researching and developing wireless technology, cellular telephones
and other equipment; and



WHEREAS,

CALYPSO wishes to employ Executive in the capacity of Vice President and
Executive Assistant to General Counsel for a minimum period of two (2) years;
and



WHEREAS,

the Executive wishes to become an employee of CALYPSO as its Vice President and
Executive Assistant to General Counsel; and



WHEREAS, the parties believe it to be in their mutual interest to set forth in
writing the terms and conditions of Executive’s employment by CALYPSO; and

WHEREAS,

the Agreement shall govern the employment relationship between the parties from
and after the effective date hereof and it supersedes all previous employment
agreements between them, except as defined below, either written or oral,
heretofore made.



NOW, THEREFORE,

in consideration of the foregoing, the parties agree as follows:



Recitals
. The above recitals are true and correct and fully incorporated herein and form
an integral part of this Agreement.
Intent And Scope Of Agreement
: The purpose of this agreement is for Calypso to execute an employment
agreement that allows it to procure the services of the Executive as its
Vice-President and Executive Assistant to General Counsel.
Employment
. CALYPSO hereby employs the Executive to serve as its Vice-President and
Executive Assistant to General Counsel, and the Executive hereby accepts such
employment with CALYPSO upon the terms and conditions hereinafter set forth. The
duties, responsibilities and requisites of Executive shall be at a minimum as
set forth in the attached job description, but shall remain commensurate with
such title and shall not diminish in quality from that currently experienced by
Executive.
Term
. The term (which, for purposes of the Agreement, shall include any extensions)
of the Agreement shall commence as of the date of the signing of this Agreement,
and, except as otherwise provided in Section 12 hereof, shall terminate two
years from such commencement date (the "Initial Term"), and shall include all
additional periods, as extended. At the expiration date, and each year
thereafter, this Agreement shall be renewed upon mutual consent and agreed upon
terms, of CALYPSO and Executive for an additional period to be negotiated by the
parties.

5. Compensation.

A. Base Compensation. For all services rendered during the term of this
Agreement by the Executive to CALYPSO, the Executive shall receive an after-tax
compensation of $ 96,000.00 per annum (One Hundred Twenty Thousand US Dollars)
(the "After-tax Compensation"). In addition to the After-tax Compensation,
CALYPSO shall be responsible for the payments of taxes, social security and any
other payments required by state and federal law. Commencing on September 15th,
2005 CALYPSO shall pay Executive the After-tax Compensation in twenty-four (24)
equal Semi-Monthly payments commencing on the commencement date as provided in
section 4 hereof, and paid every 15th and every 30th of the month (except the
month of February which shall be paid on the 28th). CALYPSO shall also make the
federal contributions on behalf of the Executive.

B. Bonus Payment. Executive shall receive an additional compensation of 10,000
(Ten Thousand) restricted shares of CALYPSO every month commencing on September
15th, 2005 for the duration of this Employment Agreement. The stock certificates
will be delivered to the Executive every (90) ninety days. A true and correct
copy of the Stock Grant is attached hereto as Exhibit "A". Additional bonuses
shall be available for every successful negotiation such as receipt of Purchase
Orders from clients developed by Executive either personally or through
contacts.

C.

Additional Compensation to Executive. In addition to the compensation stated
above, Executive shall receive 200,000 (Two Hundred Thousand) stock options at a
price of .75 cents per share of CALYPSO per year for the duration of this
Employment Agreement that shall vest pursuant to a pro-rated vesting schedule
attached a exhibit "A" and providing that he is not terminated pursuant to the
provisions of paragraph 14 (B).



D. Board of Directors Compensation. If during the term of this Agreement the
Executive participates as a member of the Board of Directors, in addition to the
compensation stated above, Executive shall receive a compensation for serving as
a member of the Board of Directors of Calypso Wireless, Inc. in the amount
determined by the Board of Directors of CALYPSO in its absolute and sole
discretion for all members of the Board. Said Board of Directors Compensation
shall be in addition to the base compensation and all other forms of
compensation described herein in 5(A)-(C).

6. Duties and Restrictions.

6.1 Position. During the term of this Agreement, the Executive shall serve as
Vice-President and Executive Assistant to General Counsel of CALYPSO and shall
devote time, attention, energy and skills to the faithful and diligent
performance of his duties, including, without limitation, participating in the
prosecution or defense of any litigation on behalf of CALYPSO, which may include
traveling as reasonably requested by CALYPSO. Except as otherwise agreed between
CALYPSO and EXECUTIVE from time to time Employee agrees to devote 100% of his
business time, attention, skill, and efforts to the performance of his duties
and responsibilities on behalf of CALYPSO which shall be assigned to him from
time to time by the CALYPSO. "100% of his business time" shall mean Monday
through Friday, excluding holidays as defined in 8(a) of this Agreement.
Executive shall also devote reasonable additional time (such as travel) from
time to time as requested by CALYPSO. Nothing in this Agreement shall preclude
Executive from devoting reasonable periods required for:

(a) serving as a director or member of a committee of any organization or
corporation involving no conflict of interest with the interests of Calypso;

(b) serving as a consultant or an academic faculty in his area of expertise (in
areas other than in connection with the business of Calypso), to government,
industrial, and academic panels where it does not conflict with the interests of
Calypso; and

(c) managing his personal investments or engaging in any other noncompeting
business; provided that such activities do not materially interfere with the
regular performance of his duties and responsibilities under this Agreement.
"The Business of Calypso" for purposes of this paragraph and this Agreement
shall mean work in the area of telecommunications.

6.2 Non-Disclosure. Executive agrees that he will not disclose, now or at
anytime in the future, any information which is treated by Calypso as
confidential, including, but not limited to, information relating to the
business of Calypso, any of Calypso's products, customers, affairs, trade
secrets, developments, methods of distribution and any other information
relating to Calypso which Calypso shall deem proprietary, to any person, firm,
company, corporation, association, or any other entity provided that disclosure
of confidential information may be made (i) to the extent that such information
is generally available and known in the industry, through no action of
Executive, or (ii) as required by law.

6.3 Return of Documents. Upon the expiration or termination of this Agreement,
Executive shall not remove from Calypso, without written consent of Calypso, any
manuals, records, drawings, blueprints, data, tables, calculations, letters,
documents, or any copy or other reproduction thereof, or any other property or
confidential information, of or pertaining to Calypso or any of its
subsidiaries. All of the foregoing shall be returned to Calypso on or before the
date of expiration or termination of employment.

6.4 No Actions In Conflict of Calypso’s Interest. Executive recognizes that the
services to be performed by him pursuant to this Agreement are special, unique
and extraordinary. The parties confirm that it is reasonably necessary for the
protection of Calypso’s goodwill that Executive agree not to act in any way that
would be detrimental to Calypso and constitute a conflict of interest.
Therefore, during the term of this Agreement, Executive will not, directly or
indirectly, except for the benefit of Calypso:

(i) solicit, cause or authorize, directly or indirectly, to be solicited for or
on behalf of himself or third parties from parties who are or were customers of
Calypso (including its present and future subsidiaries and affiliates) at any
time during the term of this Agreement, any business similar to the business
transacted by Calypso with such customer. This shall not preclude Executive from
soliciting the services of a supplier or customer of Calypso in furtherance of a
non-competing business as allowed under Paragraph 6(a) hereof; or

(ii) accept or cause or authorize, directly or indirectly, to be accepted for or
on behalf of himself or third parties, business from any such customers of
Calypso (including its present and future subsidiaries and affiliates), except
as allowed in the last sentence of Paragraph 6.4 (i) above; or

(iii) solicit, or cause or authorize, directly or indirectly, to be solicited
for employment for or on behalf of himself or third parties, any persons who was
at any time during the term of this Agreement, employees of Calypso (including
its present and future subsidiaries and affiliates); or

(iv) employ or cause or authorize, directly or indirectly, to be employed for or
on behalf of himself or third parties, any such employees of Calypso (including
its present and future subsidiaries and affiliates); or

(v) use the trade names, trademarks, or trade dress of any of the products of
Calypso (including its present and future subsidiaries and affiliates); or any
substantially similar trade name, trademark or trade dress likely to cause, or
having the effect of causing, confusion in the minds of manufacturers,
customers, suppliers and retail outlets and the public generally.

6.5 Assignment of Inventions. If at any time during the term of this Agreement
(either alone or with others) Executive makes, conceives, creates, discovers,
invents or reduces to practice any invention, modification, discovery, design,
development, improvement, process, software program, work of authorship,
documentation, formula, data, technique, know-how, trade secret, or intellectual
property right whatsoever or any interest therein (whether or not patentable or
registrable under copyright, trademark or similar statutes or subject to
analogous protection (each, an "Invention") that (i) relates to the Business of
Company or any of its Affiliates or any customer of or supplier to Company or
any of its Affiliates or any of the products or services being developed,
manufactured or sold by Calypso or any of its Affiliates or which may be used in
relation therewith; or (ii) results from tasks assigned to Executive by Calypso
or any of its Affiliates; or (iii) results from the use of premises or personal
property (whether tangible or intangible) owned, leased or contracted for by
Calypso or any of its Affiliates, then all such Inventions and the benefits
thereof are and shall immediately become the sole and absolute property of
Calypso and its assigns, as works made for hire or otherwise. Executive hereby
agrees that he shall promptly disclose to Calypso (or any persons designated by
it) each such Invention. Executive hereby assigns all rights (including, but not
limited to, rights to any inventions, patentable subject matter, copyrights and
trademarks) he may have or may acquire in the Inventions and all benefits and/or
rights resulting therefore to Calypso and its assigns without further
compensation and shall communicate, without cost or delay, and without
disclosing to others the same, all available information relating thereto (with
all necessary plans and models) to Calypso. Notwithstanding anything contained
in this Agreement or in this Paragraph, any Invention that does not relate to
the area of telecommunications shall remain the exclusive property of Executive
and Calypso shall have no claim to such Invention, and under no circumstances
shall Executive have the duty or obligation to assign all rights (including, but
not limited to, rights to any inventions, patentable subject matter, copyrights
and trademarks) he may have or may acquire to such Inventions and all benefits
and/or rights resulting therefore.

7. Facilities. The Executive shall be furnished with such facilities and
services as are adequate and sufficient in the reasonable opinion of the
Executive for the performance of his duties, this shall include without
limitation a private office, computer equipment, administrative assistant,
office furniture and similar facilities.

8. Employee Benefits. CALYPSO agrees to provide the Executive with the following
benefits:

Vacation. The Executive shall be entitled each year to vacation time that totals
two (2) weeks, during which time his compensation shall be paid in full. All
vacation time shall be taken at times and in duration convenient to CALYPSO.

Holidays. Executive shall be entitled to the following Holidays: New Year’s Day,
Good Friday, Memorial Day, 4th of July, Labor Day, Thanksgiving, the Friday
after Thanksgiving, Christmas Eve, Christmas Day, and one Floating Holiday.

Employee Benefits. During the Term of this Agreement, CALYPSO shall provide the
Executive with any other fringe benefits generally available to employees of
CALYPSO, such as medical – health plan, retirement plan.

9. Development and Other Activity Expenses. CALYPSO recognizes that the
Executive will have to incur certain out-of-pocket expenses, including, but not
limited to, travel expenses, relating to his services and CALYPSO’s business,
and CALYPSO agrees to promptly reimburse the Executive for all reasonable
expenses necessarily incurred by him in the performance of his duties to CALYPSO
upon presentation of a receipt, voucher, copy of credit card statement or
documentation indicating the amount and business purposes of any such expenses.
These expenses include, but are not limited to, travel, meals, entertainment,
etc.

10. Sick Leave. The Executive shall be entitled to five (5) days sick leave
during each calendar year, which amounts shall not be cumulative.

11. Office and Support Staff. During the term of this Agreement, Executive shall
be entitled to an office of a size and with furnishings and other appointments,
and to secretarial and other assistants, at least equal to those provided to
other management level employees of CALYPSO and as further addressed in section
7 herein.

12. Termination.

Grounds. This agreement shall terminate in the event of the Executive’s death.
In the case of the Executive’s Disability, CALYPSO may elect to terminate the
Executive as a result of such Disability provided such Disability prevents the
Executive from performing his duties as defined in Section 13.A.

Notice of Termination. Any termination by CALYPSO shall be communicated by
Notice of Termination to the Executive and vice versa. For purposes of this
Agreement, a "Notice of Termination" means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon and (ii) the
date of termination in accordance with (c) below.

Date of Termination. "Date of Termination" means (i) if CALYPSO intends to treat
the termination as a termination based upon the Executive’s Disability, the
Executive’s employment with CALYPSO shall terminate effective on the fifth day
after receipt of Notice of Termination by CALYPSO or on the date mentioned on
the Notice of Termination; (ii) if the Executive’s employment is terminated by
reason of Death, the Date of Termination shall be the date of death of the
Executive; (iii) if the Executive’s employment is terminated for any other
reason, the Date of Termination shall be thirty (30) days from the date of the
Notice of Termination. In addition, the Executive shall be deemed to have
terminated his employment by Voluntary Termination if the Executive voluntary
refuses to provide substantially all of the services described in Section 6
hereof for a period greater than one (1) consecutive weeks. In such event, the
Date of Termination shall be the last day substantially all of the services
described in Section 6 hereof were performed;

13. Definitions. For the purposes of this Agreement, the following terms shall
have the following definitions:

A. "Disability" means a complete physical or mental inability, confirmed by an
independent licensed physician, to perform substantially all of the services
described in Section 3 hereof that continues for a period of 30 consecutive days
during any six month period.

B. "Voluntary Termination" means the Executive’s voluntary termination of his
employment. Voluntary refusal to perform services shall not include taking a
vacation in accordance with Section 8.(A.) hereof.

14. Compensation Upon Termination – Obligations of CALYPSO Upon Termination.

A. If the Executive shall suffer a death or a termination hereunder based upon
Executive’s Disability, as defined under Section 13, CALYPSO shall pay the
Executive the following:

(i). the Executive’s full Base Compensation up to the Date of Termination of
this Agreement at the rate in effect on the Date of Termination;

B. If the Executive shall suffer a Termination based upon any of the following
circumstances, he shall receive no compensation, separation pay, stock options
or any employment benefits referenced in this or any other agreement:

(i) He commits a felony, or any misdemeanor criminal offense involving a crime
of dishonesty, moral turpitude or violence;

(ii) He abuses alcohol or uses illegal narcotics;

(iii) He commits gross negligence in the performance of his duties;

(iv) He breaches his fiduciary obligations as Executive Officer;

C. If the Executive is terminated for any other reason, (other than death,
disability or reasons enumerated in B (i - iv), he shall receive ninety (90)
days pay, plus pro-rated stock options as enumerated herein.

15. Change in Control. In the event of a Change in Control, as defined below,
the Executive or CALYPSO, shall have the option at any time within 30 days after
the Change in Control occurs to terminate Executive’s employment.

A. Notice. Written notice that a "Change in Control" has occurred must be
delivered by CALYPSO within five (5) days after such "Change in Control" occurs.
Proper notice to effectuate a termination upon Change in Control shall be the
date the Executive or CALYPSO receive written notice which (i) indicates that
this Employment Agreement is being terminated on the basis of Change in Control,
and, (ii) sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for such termination.

B. Definitions – Change in Control.

"Acquiring Person" means that a Person, considered alone or together with all
Control Affiliates and Associates of that Person, is or becomes directly or
indirectly the beneficial owner of securities representing at least fifty-one
(51) percent of CALYPSO’s then outstanding securities entitled to vote generally
in the election of the Board.

"Affiliate" means any "subsidiary" or "parent" corporation (within the meaning
of Section 424 of the Code) of CALYPSO.

"Board" means the Board of Directors of CALYPSO.

"Control Affiliate" with respect to any Person, means an Affiliate as defined in
Rule 12B-2 of the General Rules and Regulations under the Exchange Act, as
amended as of January 1, 1990.

"Exchange Act" means the Securities Exchange Act of 1934, as amended and as in
effect from time to time.

"Person" means any human being, firm, corporation, partnership, or other entity.
Person also includes any human being, firm, corporation, partnership, or other
entity as defined in Section 13(d)(3) and 14 (d)(2) of the Exchange Act, as
amended as of January 1, 1990. The term Person does not include CALYPSO or any
related entity within the meaning of Code Section 1563(a), 414(b) or 414(c), and
the term Person does not include any employee-benefit plan maintained by CALYPSO
or by any Related Entity, and any Person or entity organized, appointed, or
established by CALYPSO or by any subsidiary for or pursuant to the terms of any
such employee-benefit plan, unless the Board determines that such an
employee-benefit plan, or such Person or entity is a Person

"Change in Control". For purposes of this Agreement, a "Change in Control" shall
mean any of the following events:

(i) In the event a Person is or becomes an Acquiring Person;

(ii) In the event a Person enters into a agreement that would result in that
Person becoming an Acquiring Person;

(iii) In the event that CALYPSO enters into any agreement with Person that
involves the transfer of at least fifty-one (51) percent of CALYPSO’s total
assets on a consolidated basis, as reported in CALYPSO’s consolidated financial
statements filed with the Securities and Exchange Commission, or, if CALYPSO is
not required to file consolidated financial statements with the Securities and
Exchange Commission, similar financial statements;

(iv) In the event that CALYPSO enters into an agreement to merge or consolidate
CALYPSO or to effect a statutory share exchange with another Person, where the
Person and its subsidiaries and affiliates own at least fifty-one (51) percent
of the company, if CALYPSO is not intended to be the surviving or resulting
entity after the merger, consolidation, or statutory share exchange;

(v) In the event the individuals who, as of the date of this Agreement, are
members of the Board, cease for any reason to constitute a majority of the
members of the Board;

(vi) A complete liquidation or dissolution of CALYPSO;

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person acquired Beneficial Ownership as defined in the
Exchange Act of more than the permitted amount of the then outstanding
securities as a result of the acquisition of securities by CALYPSO which by
reducing the number of securities then outstanding, increased the proportional
number of shares Beneficially Owned by the subject Person(s) provided that if a
Change in Control would occur as a result of the acquisition of securities by
CALYPSO, and after such share acquisition by CALYPSO, the Person becomes the
Beneficial Owner of any additional securities which increases the percentage of
the then outstanding securities Beneficially Owned by the subject Person, then a
Change in Control shall occur.

C. Compensation Upon Termination Based Upon Change in Control – Payment of
Excise Taxes. If a termination occurs upon a Change in Control as defined above,
and the change control takes place during the first twelve months of this
agreement then the Company shall pay the Executive those same amounts at the
same time as indicated in Section (14).

16. Notices. All notices required to be given under the Agreement shall be in
writing, sent certified mail, return receipt requested, postage prepaid, to the
following addresses or at other addresses as communicated to the other party
from time to time:

(A) If to the Executive, then to:

Cristian C. Turrini

9257 Carlyle Ave.

Surfside, FL 33154

(B) If to CALYPSO, then to:

Calypso Wireless, Inc.

5753 NW 158th

Miami Lakes, FL 33014

Attention: Board Of Directors

Michael A. Pizzi, Executive Vice-President and General Counsel

17. Governing Law and Venue. The Agreement shall be governed by and construed in
accordance with the laws of the State of Florida. Venue for any action or suit
brought hereunder or in connection herewith, or relating hereto, shall lie with
the Courts in and for Miami-Dade County, Florida.

18. Waiver. The waiver by either party hereto of any breach of any provision of
the Agreement shall not operate or be construed as a waiver of any subsequent
breach by either party hereto.

19. Binding Effect and Assignment. The Executive acknowledges that his services
are unique and personal. Accordingly, the Executive may not assign his rights or
delegate his duties or obligations under this Agreement. The Executive’s rights
and obligations under this Agreement shall inure to the benefit of and shall be
binding upon the Executive’s heirs, personal representatives and successors and
assigns. The Agreement shall be binding upon CALYPSO’s successors and/or
assigns.

20. Attorneys Fees. In the event either party files any action or suit regarding
any of the terms of this Agreement or in relation to, or involving, Executive’s
employment by CALYPSO, then the prevailing party shall be entitled to recover
upon final judgment on the merits its or his reasonable attorney's fees and
court costs (including, without limitation, appellate attorney’s fees and court
costs) incurred in bringing such action and all costs or expenses, including,
without limitation, attorney’s fees and court costs, incurred in collecting any
judgment .

21. Indemnification and Hold Harmless Provision. CALYPSO hereby agrees to
indemnify Executive, his heirs, successors, and assigns and hold Executive
harmless from any and all liabilities, obligations, expenses, fees, and costs
(including attorney’s and professional fees) of every kind, nature, and
description, which now exist or may exist now or hereafter with respect to
Executive’s activities, duties, or responsibilities as Executive Officer of
CALYPSO, or any subsequent position, or in relation to any of CALYPSO’s
subsidiaries, affiliates, or related entities. Such indemnification and hold
harmless benefits shall be payable by CALYPSO whenever incurred by Executive so
long as such costs or expenses relate to or arise from such activities, duties,
and responsibilities of Executive and shall not be in any way be dependent upon
Executive’s employment with CALYPSO. Calypso shall be required to purchase
adequate directors/officers insurance, or other adequate insurance in an amount
not less than $5 million insuring Calypso’s obligation as set forth in this
Section 21.

In the event Executive is made a party to a lawsuit or is involved in a legal
proceeding in any manner (including by subpoena or as a witness), which relates
directly or indirectly to Calypso or the Executive’s performance of his duties
under this Agreement, in which Executive in his sole discretion believes that it
is in his best interest to retain independent legal and other professional
counsel.

22. NON-COMPETE CLAUSE: For a period of twelve (12) months after the conclusion
of his employment with Calypso, the Executive shall not engage in any employment
or work for any company or third party, including consulting engagements, that
is directly or indirectly involved in competition with Calypso Wireless or any
of its subsidiaries or successors in interest. This shall include but not be
limited to any business entity involved in the development, servicing or
manufacture of wireless communications of any type, including but not limited to
cellular telephones. In addition, the Executive shall not directly or indirectly
solicit any Calypso employees, contractors, or vendors to gain employment or
business affiliation with any business that competes directly or indirectly with
Calypso.

23. Entire Understanding; Amendment. The Agreement contains the entire
understanding of the parties relating to the employment of the Executive by
CALYPSO and supersedes any and all previous agreements among the parties. It may
not be changed orally but only by an agreement in writing signed by the party or
parties against whom enforcement of any waiver, change, modification, extension
or discharge is sought.

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the day and year first above written.

 

EXECUTIVE: Cristian C. Turrini

 

________________________________

Cristian C. Turrini

 

CALYPSO WIRELESS, INC.,

A DELAWARE CORPORATION

 

 

 

________________________________

Name: David Davila

Title: President and Chief Executive Officer

 